STATISTICAL INFORMATION ONLY: Debtor must select the number of each of the following items included in the Plan.

p Valuation of Security 0 Assumption of Executory Contract or Unexpired Lease 6 Lien Avoidance

Last revised: September 1, 2018

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

In Re: Case No.: 18-29593-RG
Fabricius Alves Vieira ieee: Rosemary Gambardella
Debtor(s)
Chapter 13 Plan and Motions
L] Original L] Modified/Notice Required Date: 06/11/2019
L] Motions Included & Modified/No Notice Required

THE DEBTOR HAS FILED FOR RELIEF UNDER
CHAPTER 13 OF THE BANKRUPTCY CODE

YOUR RIGHTS MAY BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which contains the date of the
confirmation hearing on the Plan proposed by the Debtor. This document is the actual Plan proposed by the Debtor to adjust debts.
You should read these papers carefully and discuss them with your attorney. Anyone who wishes to oppose any provision of this Plan
or any motion included in it must file a written objection within the time frame stated in the Notice. Your rights may be affected by this
plan. Your claim may be reduced, modified, or eliminated. This Plan may be confirmed and become binding, and included motions may
be granted without further notice or hearing, unless written objection is filed before the deadline stated in the Notice, The Court may
confirm this plan, if there are no timely filed objections, without further notice. See Bankruptcy Rule 3015. If this plan includes motions
to avoid or modify a lien, the lien avoidance or modification may take place solely within the chapter 13 confirmation process. The plan
confirmation order alone will avoid or modify the lien. The debtor need not file a separate motion or adversary proceeding to avoid or
modify a lien based on value of the collateral or to reduce the interest rate. An affected lien creditor who wishes to contest said
treatment must file a timely objection and appear at the confirmation hearing to prosecute same.

 

 

The following matters may be of particular importance. Debtors must check one box on each line to state whether the plan
includes each of the following items. If an item is checked as “Does Not” or if both boxes are checked, the provision will be
ineffective if set out later in the plan.

 

 

THIS PLAN:
L} DoES & DOES NOT CONTAIN NON-STANDARD PROVISIONS. NON-STANDARD PROVISIONS MUST ALSO BE SET FORTH
IN PART 10.

&) Does C] DOES NOT LIMIT THE AMOUNT OF A SECURED CLAIM BASED SOLELY ON VALUE OF COLLATERAL, WHICH
MAY RESULT IN A PARTIAL PAYMENT OR NO PAYMENT AT ALL TO THE SECURED CREDITOR. SEE MOTIONS SET FORTH IN
PART 7, IF ANY.

C] Does & DOES NOT AVOID A JUDICIAL LIEN OR NONPOSSESSORY, NONPURCHASE-MONEY SECURITY INTEREST.
SEE MOTIONS SET FORTH IN PART 7, IF ANY.

Initial Debtor(s)’ Attorney: MA Initial Debtor: FAV Initial Co-Debtor:
Part1: Payment and Length of Plan

a. The debtor shall pay $ 556.18 per month to the Chapter 13 Trustee, starting on
07/01/2019 for approximately 52 months.

b. The debtor shall make plan payments to the Trustee from the following sources:

] Future earnings

L] Other sources of funding (describe source, amount and date when funds are available):

c. Use of real property to satisfy plan obligations:

CL] Sale of real property
Description:

Proposed date for completion:

L]_ Refinance of real property:
Description:
Proposed date for completion:

L] Loan modification with respect to mortgage encumbering property:
Description:
Proposed date for completion:

 

d. LJ The regular monthly mortgage payment will continue pending the sale, refinance or loan modification.

e. LC) Other information that may be important relating to the payment and length of plan:
Part 2: Adequate Protection KJ NONE

a. Adequate protection payments will be made in the amount of $ to be paid to the Chapter
13 Trustee and disbursed pre-confirmation to (creditor).

b. Adequate protection payments will be made in the amount of $ to be paid directly by the
debtor(s) outside the Plan, pre-confirmation to: (creditor).

Part 3: Priority Claims (Including Administrative Expenses)

 

a. All allowed priority claims will be paid in full unless the creditor agrees otherwise:

 

 

Creditor Type of Priority Amount to be Paid
CHAPTER 13 STANDING TRUSTEE ADMINISTRATIVE AS ALLOWED BY STATUTE
ATTORNEY FEE BALANCE ADMINISTRATIVE BALANCE DUE: $

DOMESTIC SUPPORT OBLIGATION

 

 

 

 

 

b. Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount:
Check one:

& None
CJ The allowed priority claims listed below are based on a domestic support obligation that has been assigned

to or is owed to a governmental unit and will be paid less than the full amount of the claim pursuant to 11
U.S.C.1322(a)(4):

 

Creditor Type of Priority Claim Amount | Amount to be Paid

 

Domestic Support Obligations assigned
or owed to a governmental unit and
paid less than full amount.

 

 

 

 

 

 
Part 4: Secured Claims

a. Curing Default and Maintaining Payments on Principal Residence: KX) NONE

The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations and
the debtor shall pay directly to the creditor (outside the Pian) monthly obligations due after the bankruptcy filing as

follows:

 

Creditor

Collateral or Type
of Debt

Arrearage

Interest Rate on
Arrearage

Amount to be Paid
to Creditor (In
Plan)

Regular Monthly
Payment (Outside
Plan)

 

 

 

 

 

 

 

 

 

b. Curing and Maintaining Payments on Non-Principal Residence & other loans or rent arrears: XJ NONE

The Debtor will pay to the Trustee (as part of the Plan) allowed claims for arrearages on monthly obligations and the
debtor will pay directly to the creditor (outside the Plan) monthly obligations due after the bankruptcy filing as follows:

 

Creditor Collateral or Type Arrearage Interest Rate on Amount to be Paid Regular
of Debt Arrearage to Creditor (In Monthly
Plan) Payment
(Outside
Plan)

 

 

 

 

 

 

 

 

 

c. Secured claims excluded from 11 U.S.C. 506: _K) NONE

The following claims were either incurred within 910 days before the petition date and are secured by a purchase
money security interest in a motor vehicle acquired for the personal use of the debtor(s), or incurred within one year of
the petition date and secured by a purchase money security interest in any other thing of value:

 

Total to be Paid through the Plan
Including Interest Calculation

Amount of
Claim

Name of Creditor Collateral Interest Rate

 

 

 

 

 

 

 

 
 

d. Requests for valuation of security, Cram-down, Strip Off & Interest Rate Adjustments [J NONE

1.) The debtor values collateral as indicated below. If the claim may be modified under Section 1322(b)(2), the
secured creditor shall be paid the amount listed as the "Value of the Creditor Interest in Collateral,” plus interest as
stated. The portion of any allowed claim that exceeds that value shall be treated as an unsecured claim. If a secured
claim is identified as having "NO VALUE’ it shall be treated as an unsecured claim.

NOTE: A modification under this Section ALSO REQUIRES

the appropriate motion to be filed under Section 7 of the Plan.

 

 

Creditor Collateral Scheduled Total Superior Liens Value of Annual Total
Debt Collateral Creditor Interest Amount to
Value Interest in Rate be Paid
Collateral
FCI Lender Services, | 17 Valsumo_ | $85,524.00 $280,000.00 Mr. Cooper 8950 0 NIA 0
Inc, PO BOX 27370, | Lane, Cypress Waters
Anaheim, CA 92809 | Newark,NJ Blvd., Coppell, TX
07105 75019

 

 

 

 

 

 

 

 

2.) Where the Debtor retains collateral and completes the Plan, payment of the full amount of the allowed
secured claim shall discharge the corresponding lien.

e. Surrender XJ NONE

Upon confirmation, the stay is terminated as to surrendered collateral only under 11 U.S.C. 362(a) and that the
stay under 11 U.S.C 1301 be terminated in all respects. The Debtor surrenders the following collateral:

 

Creditor

Collateral to be Surrendered

Value of Surrendered
Collateral

Remaining
Unsecured Debt

 

 

 

 

 

 

 

 
f. Secured Claims Unaffected by the Plan L] NONE

The following secured claims are unaffected by the Plan:

Mr, Cooper, 8950 Cypress Waters Blvd., Coppell, TX75019
TD Auto Finance, PO BOX 16035, Lewiston, ME04243

g. Secured Claims to be Paid in Full Through the Plan: K) NONE

 

Creditor Collateral Total Amount to be
Paid Through the Plan

 

 

 

 

 

 

Part 5: Unsecured Claims L] NONE

a. Not separately classified allowed non-priority unsecured claims shall be paid:
& Not less than $ 24,000.00 to be distributed pro rata
0) Not less than percent

C1 Pro Rata distribution from any remaining funds

b. Separately classified unsecured claims shall be treated as follows:

 

Creditor Basis for Separate Classification Treatment Amount to be Paid

 

 

 

 

 

 

 
Part6: Executory Contracts and Unexpired Leases K] NONE

(NOTE: See time limitations set forth in 11 U.S.C. 365(d)(4) that may prevent assumption of non-residential real
property leases in this Plan.)

All executory contracts and unexpired leases, not previously rejected by operation of law, are rejected, except
the following, which are assumed:

 

Creditor Arrears to be Cured in Nature of Contract or Treatment by Debtor Post-Petition Payment
Plan Lease

 

 

 

 

 

 

 

 

Part 7: Motions X) NONE

NOTE: All plans containing motions must be served on all potentially affected creditors, together with local
form, Notice of Chapter 13 Plan Transmittal, within the time and in the manner set forth in D.N.J. LBR 3015-1.
A Certification of Service, Notice of Chapter 13 Plan Transmittal and valuation must be filed with the Clerk of
Court when the plan and transmittal notice are served.

a. Motion to Avoid Liens Under 11. U.S.C. Section 522(f). Kl NONE

The Debtor moves to avoid the following liens that impair exemptions:

 

Creditor Nature of Type of Lien Amount of Value of Amount of Sum of All Amount of
Collateral Lien Collateral Claimed Other Liens Lien to be
Exemption Against the Avoided

Property

 

 

 

 

 

 

 

 

 

 

 
b. Motion to Avoid Liens and Reclassify Claim from Secured to Completely Unsecured. [] NONE

The Debtor moves to reclassify the following claims as unsecured and to void liens on collateral consistent with

 

 

Part 4 above:

Creditor Collateral Scheduled Total Superior Liens Value of Creditor's | Total Amount of
Debt Collateral Interest in Lien to be

Value Collateral Reclassified

FCI Lender 17 Val Sumo $85,524.00 $280,000.00 Mr. Cooper 8950 0 $85,524.00

Services, Inc. Lane, Newark, Cypress Waters Blvd.

POBOX 27370, NJ 07105 Coppell, TX 75019

Anaheim, CA

92809

 

 

 

 

 

 

 

 

c. Motion to Partially Void Liens and Reclassify Underlying Claims as Partially Secured and Partially
Unsecured. XX! NONE

The Debtor moves to reclassify the following claims as partially secured and partially unsecured, and to void
liens on collateral consistent with Part 4 above:

 

Creditor

Collateral

Scheduled
Debt

Total
Collateral
Value

Amount to be
Deemed Secured

Reclassi

Amount to be
fied as Unsecured

 

 

 

 

 

 

 

 

Part 8: Other Plan Provisions

a. Vesting of Property of the Estate

XX Upon confirmation

L] Upon discharge

b. Payment Notices
Creditors and Lessors provided for in Parts 4, 6 or 7 may continue to mail customary notices or coupons to the
Debtor notwithstanding the automatic stay.

 

 
c. Order of Distribution
The Standing Trustee shall pay allowed claims in the following order:
1) Ch. 13 Standing Trustee commissions

 

3) Secured Claims

4

 

)

2) Other Administrative Claims
)
)

General Unsecured Claims

d. Post-Petition Claims

The Standing Trustee C1 is, CJ is not authorized to pay post-petition claims filed pursuant to 11 U.S.C. Section
1305(a) in the amount filed by the post-petition claimant.

Part 9: Modification LJ NONE

If this Plan modifies a Plan previously filed in this case, complete the information below.

Date of Plan being modified: 04/03/2019

 

Explain below why the plan is being modified: Explain below how the plan is being modified:
To increase the Plan to 50%. The monthly payment was $444.94 and the new monthly payment
commencing 07/01/2019 will be in the amount of $556.18

 

 

 

 

Are Schedules | and J being filed simultaneously with this Modified Plan? X Yes L] No

 

Part10: Non-Standard Provision(s): Signatures Required

Non-Standard Provisions Requiring Separate Signatures:

XX NONE

LJ Explain here:

Any non-standard provisions placed elsewhere in this plan are ineffective.
 

Signatures

The Debtor(s) and the attorney for the Debtor(s), if any, must sign this Plan.

By signing and filing this document, the debtar(s), if not represented by an attorney, or the attorney for the debtor(s)
certify that the wording and order of the provisions in this Chapter 13 Plan are identical lo Local Form, Chapter 13 Plan

and Motions, other than any non-standard provisions included in Part 10.

| certify under penalty of perjury that the above is true yf
ios
cE of

noe Doll 2019 Aula > Nog yoda

A Vode

Date
Joint Deblor
A, a:

Date: _ ilu | 2019 (AMAR ee. oF
Alloriey for Debtor(s)
